Title: From John Adams to Jedidiah Peck, 11 June 1798
From: Adams, John
To: Peck, Jedidiah


To the Citizens of the Town of Burlington in the County of Otsego, in the State of New York
Gentlemen
Philadelphia June 11 1798


The Vivacity of this Sprightly Address is rendered the more pleasing to me, by an uncommonly Warm uncommon Warmth of affection to me, and respect to the Government; by the pathetic terms in which you express your Grief, that Wickedness has Seperated, Friends.
Insults, thrown on your Government and your Envoys, are indeed insults to you: and your Sensibility is as amiable as it is just.—It is but right to disregard those who disregard Justice, and attempt to abuse a People because they are weak. In this Country however, those who shall try the experiment may find more strength than they imagine. Hercules has been long Since out of his Cradle.

John Adams